Title: Thomas Jefferson to Nathaniel H. Hooe, 3 November 1811
From: Jefferson, Thomas
To: Hooe, Nathaniel H.


          
                  Dear Sir 
                   
                     Monticello 
                     Nov.  
                           3. 11.
            
		  I have this day desired messrs Gibson & Jefferson to remit to the bank of Fredericksburg subject to your order 131.D. for the hire of Tom & Edmund the last year, to wit, 74.D. for Tom, and 57.D. for Edmund. his death taking place on the 18th of Oct. from Dec. 25. to 
                  
                  that time, @ 70.D. a year comes to 57.D. the other matters which are the subject of your last letter, may be arranged when you come into our neighborhood the next month. we hope
			 you will make this your head quarters. Accept the assurance of my esteem & respect.
          
            Th:
            Jefferson
        